Citation Nr: 0519204	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-06 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than March 13, 2001, 
for the award of service connection for degenerative disc 
disease of the lumbosacral spine with disc herniation of L5-
S1.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to August 
1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran's VA Form 28-1900 for vocational 
rehabilitation benefits was received on May 22, 1998.  

3.  Entitlement to vocational rehabilitation benefits was 
granted in June 1998.  

4.  The veteran sent a facsimile received on March 13, 2001, 
with notice that a claim for disability benefits had been 
filed in August 1998.  

5.  The veteran's claim for disability compensation benefits 
was received at the RO on September 14, 2001.  

6.  Prior to the communication received from the veteran on 
March 13, 2001, there is no other communication from the 
veteran that may be construed as a formal or informal claim 
for compensation for degenerative disc disease of the 
lumbosacral spine with disc herniation of L5-S1.  




CONCLUSION OF LAW

The criteria for an effective date earlier than March 13, 
2001, for the award of service connection for degenerative 
disc disease of the lumbosacral spine with disc herniation of 
L5-S1 have not been met.  38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the VA has satisfied its duties to 
the veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The VA provided the veteran with the necessary information on 
the VCAA initially in a letter dated in February 2002, and 
again in a letter dated in May 2003.  The February 2002 
letter related to a claim of service connection for 
degenerative disc disease of the lumbosacral spine and the 
May 2003 letter related to a claim for an earlier effective 
date for the award of service connection.  In those letters, 
the RO notified the veteran of the information and evidence 
needed to substantiate his claims.  As a result of these 
letters, the veteran provided additional evidence in support 
of his claim.  The Statement of the Case dated in December 
2002 specifically included the applicable provisions of the 
VCAA.  

The first VCAA letter provided to the veteran was sent prior 
to the initial rating decision dated in April 2002.  Thus, 
the timing of VA's notification actions complies with the 
express requirements of the law as interpreted by the Court 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  Moreover, 
as noted above, the veteran was informed again of the VCAA 
specifically as it related to his claim for an earlier 
effective date.  The letters specifically indicated the 
evidence that had already been received, what evidence had 
been requested, the type of evidence that was needed to 
establish entitlement to benefits, the VA's duty to assist 
the veteran in obtaining the identified records, and in 
general, the RO advised the veteran to submit any information 
or evidence pertaining to his claim.  Thus, there is no 
defect, therefore, with respect to the VCAA notice 
requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2004).  There is no indication 
that the veteran has identified any additional private 
medical records in connection with this appeal.  Moreover, 
the veteran has been afforded a pertinent VA medical 
examination in connection with his service connection claim.  
The examination report provides the necessary medical 
opinion.  There is no basis to request an additional 
examination or obtain any other medical opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  In general, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  An 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. 
§ 3.400(b)(2) (2004).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2004).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 
38 C.F.R. § 3.151(a) (2004).  A claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).  

The veteran is disputing the effective date for the award of 
service connection for degenerative disc disease of the 
lumbosacral spine with disc herniation of L5-S1.  He 
specifically alleges that he is entitled to an effective date 
earlier than March 13, 2001, for the grant of service 
connection.  He bases his allegations on the facts as 
follows:  The veteran's claim for vocational rehabilitation 
benefits was received on May 22, 1998; he was granted those 
benefits in a rating decision dated in June 1998.  He 
subsequently attended a state college for a period of time 
under the program and stated that to enter into the college 
program, he would have needed to have already filed a claim 
for disability benefits.  The veteran has indicated that he 
was granted a temporary 20 percent rating for his disability 
until the final rating was granted.  

In the interim, the veteran alleges that his paperwork for 
his claim was lost and that he had to reapply for benefits.  
The veteran sent a facsimile that was received on March 13, 
2001, in which he indicated that he had filed a claim for 
benefits at the time he was discharged from service in August 
1998.  He subsequently filed a formal claim for disability 
compensation, which the RO received on September 14, 2001.  
Service connection for degenerative disc disease of the 
lumbosacral spine with disc herniation at L5-S1 was granted 
in a rating decision dated in April 2002, and assigned a 
40 percent evaluation from September 14, 2001, the date of 
receipt of the veteran's original disability claim.  

Subsequently, a copy of the veteran's DD Form 214 was 
received.  On that form there is a notation that pertains to 
the execution of a claim for compensation benefits.  In a 
Report of Contact dated in March 2004, the RO reported that 
after having contacted Tinker Air Force Base where the 
veteran had been discharged, it was confirmed that the 
notation on the DD Form 214 had been typed from the discharge 
orders, which was the standard procedure in cases of all 
medical discharges, and that it did not indicate that an 
actual claim for disability benefits had been filed by the 
veteran.  

In a rating decision dated in March 2004, the RO granted an 
earlier effective date of March 13, 2001, for the award of 
service connection for degenerative disc disease of the 
lumbosacral spine with herniated disc at L5-S1 based on the 
date of receipt of the veteran's informal claim of benefits.  
38 C.F.R. § 3.1(p).  

Despite the veteran's allegations to the contrary, there is 
no basis for the assignment of an effective date earlier than 
March 13, 2001, for the grant of service connection for 
degenerative disc disease of the lumbosacral spine with 
herniated disc at L5-S1.  An effective date earlier than 
March 13, 2001, for the award of service connection for 
degenerative disc disease of the lumbosacral spine with 
herniated disc at L5-S1 is not warranted in this case under 
VA regulations governing effective dates for awards based on 
an original claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).  

First, with respect to the veteran's contentions that he is 
entitled to an effective date for the grant of service 
connection for his degenerative disc disease disability 
following his separation from service, there is no evidence 
of record to support that a claim was received within one 
year from his separation from service.  38 C.F.R. 
§ 3.400(b)(2).  The veteran did not file a claim for 
compensation prior to March 13, 2001.  He filed a claim for 
vocational rehabilitation.  The RO determined that service 
connection was warranted for purposes of vocational 
rehabilitation; however, the veteran was only seeking 
vocational rehabilitation at the time.  

Second, there is no legal basis for an effective date earlier 
than March 13, 2001, for the award of service connection for 
degenerative disc disease of the lumbosacral spine with 
herniated disc at L5-S1, because there is no indication that 
the veteran filed an informal or formal claim for disability 
benefits prior to this date.  Prior to March 13, 2001, there 
simply is no communication of record that indicates or 
suggests a claim of service connection for the veteran's 
degenerative disc disease disability.  Thus, the veteran's 
facsimile received on March 13, 2001, constitutes the 
earliest communication from the veteran that may be construed 
as a claim of service connection for degenerative disc 
disease of the lumbosacral spine with herniated disc at L5-
S1.  

Under the facts of this case, therefore, the preponderance of 
the evidence is against the assignment of an effective date 
earlier than March 13, 2001, for the award of service 
connection for degenerative disc disease of the lumbosacral 
spine with herniated disc at L5-S1.  Thus, in light of the 
above, the earliest possible effective date for the award of 
service connection for degenerative disc disease of the 
lumbosacral spine with herniated disc at L5-S1 is the date of 
receipt of the veteran's informal claim on March 13, 2001.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  


ORDER

Entitlement to an effective date earlier than March 13, 2001 
for the award of service connection for degenerative disc 
disease of the lumbosacral spine with disc herniation of L5-
S1 is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


